       Case 1:19-cv-01872-KBJ Document 18 Filed 07/09/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                        )
MARIA M. KIAKOMBUA, et al.,             )
                                        )
              Plaintiffs,               )
                                        )
              v.                        )       No. 19-cv-1872 (KBJ)
                                        )
KEVIN K. McALEENAN, in his official )
capacities as Acting Secretary of       )
Homeland Security & U.S. Commissioner )
of Customs & Border Protection, et al., )
                                        )
              Defendants.               )
                                        )


           ORDER GRANTING TEMPORARY STAY OF REMOVAL

      Plaintiffs Ana and Emma have brought a claim under section 1252(e)(3) of

Title 8 of the United States Code, seeking to challenge a document, known as the

“Lesson Plan,” that the United States Citizenship and Immigration Services’

Refugee, Asylum and International Operations Directorate issued on April 30, 2019.

(See First Am. Compl., ECF No. 6, at ¶ 11, 77, 90.) Before this Court at present is

Plaintiffs’ Emergency Motion for an Administrative Stay of Removal (ECF No. 13),

in which Plaintiffs maintain that they are at “imminent risk of removal” despite their

pending action before this Court, given the government’s representation that they can

be removed at any time after close of business today, July 19, 2019 (see id. at 1–2,

4).

      Citing several provisions of section 1252 of Title 8 of the United States Code,

Defendants respond that this Court lacks jurisdiction to enter a stay of removal order

in this case. (See Defs.’ Opp’n to Pls.’ Emergency Mot., ECF No. 16, at 1–2.)


                                          1
        Case 1:19-cv-01872-KBJ Document 18 Filed 07/09/19 Page 2 of 2



Defendants’ jurisdictional arguments raise complicated questions of statutory

interpretation that will require briefing and evaluation. Accordingly, and consistent

with the practice of other courts in this jurisdiction, see, e.g., Grace v. Sessions, No.

18-cv-1853, Order Granting Temporary Stay of Removal, ECF No. 21, it is hereby

       ORDERED that Defendants, their agents, and any persons acting in concert

with them are enjoined from removing Plaintiffs Ana and Emma from the United

States pending resolution of this Court’s determination of whether it has jurisdiction

to enter a stay of removal in this case.


DATE: July 9, 2019                         Ketanji Brown Jackson
                                           KETANJI BROWN JACKSON
                                           United States District Judge




                                            2
